Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 01-24-2020 under new application; which have been placed of record in the file. Claims 1-7, 9, 12, 14-17, 19, 23 and 26-30 are pending. Claims 8, 10-11, 13, 18, 20-22, 24-25 and 31 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-10-2020, 10-29-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The abstract of the disclosure is objected to because abstract is part of international Application publication is not on a separate sheet and it is a copy of a figure or drawing description from the specification, it is not a narrative form of a specification.  Correction is required.  See MPEP § 608.01(b).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hong Tao et al. (CN 103905808 A IDS).



Regarding Claim 2, Hong Tao et al. (CN 103905808 A IDS) discloses the display panel comprises a display region and a non-display region around the display region 

Regarding Claim 3, Hong Tao et al. (CN 103905808 A IDS) discloses each of the plurality of image sensors comprises a plurality of pixel units or one single pixel unit (please see paragraph 54, 62, discloses image sensors comprises a plurality of pixel units or one single pixel unit).

Regarding Claim 4, Hong Tao et al. (CN 103905808 A IDS) discloses a plurality of liquid crystal lenses, wherein the plurality of liquid crystal lenses are in an overlapping arrangement with the plurality of image sensors in one-to-one correspondence in a direction perpendicular to a surface of the display side of the display panel (please see figure 4A-4C, 5A, paragraphs 54, 59-62, plurality of lenses 510 are further comprised and respectively overlap with the plurality of CCD sensors in direction perpendicular to display surface of the display panel, such that light from outside the display panel passes through the plurality of lenses and is then transmitted individually to the plurality of CCD sensors), and the plurality of liquid crystal lenses are configured to allow light from outside the display side of the display panel to be transmitted to the plurality of image sensors after passing through the plurality of liquid crystal lenses, respectively (paragraphs  61, 62, 73, discloses the plurality of liquid crystal lenses are configured to 

Regarding Claim 5, Hong Tao et al. (CN 103905808 A IDS) discloses  liquid crystal panel, wherein the liquid crystal panel comprises the plurality of liquid crystal lenses (please see paragraphs 54, 62) and is stacked with the display panel (please see figure 4A-4C, 5A, paragraphs 54, 62 suggesting stacked with the display panel) the liquid crystal panel is on the back side of the display panel, the plurality of image sensors are on a side, away from the display panel, of the liquid crystal panel, and in the direction perpendicular to the surface of the display side of the display device display panel (paragraphs 50-53, discloses plurality of image sensor being backside of the display panel, further CCD sensors are located in a plurality of mutually independent position figure 5A on backside of the display panel; paragraphs 50-54, discloses .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9, 12, 14-17,19, 23 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong Tao et al. (CN 103905808 A IDS) as applied to Claims 1-5, above further in view of LIU Yaoyang et al. (US 20180157056 A1).


However, in the applicant’s field of endeavor prior art of LIU Yaoyang et al. (US 20180157056 A1) does suggest the liquid crystal panel (paragraph 37) comprises a first control electrode layer (paragraphs 42, 43), a liquid crystal layer, and a second control electrode layer (paragraphs 42, 43) which are sequentially stacked (paragraphs 42, 43, 49, 50, 58 suggests the liquid crystal electrodes are stacked sequentially), and the first control electrode layer and the second control electrode layer are configured to adjust rotation angles of liquid crystal molecules in the liquid crystal layer (paragraphs 42, 43, 35), so as to implement a lens effect of the plurality of liquid crystal lenses (please see paragraphs 35, 49, 50, 58, suggests the liquid crystal molecules (or lenses) adjusts focal length of the displayed image by adjusting the rotation angle of liquid crystal molecules by applying voltages to the electrodes, further electrodes are sequentially stacked).
Hong Tao et al. (CN 103905808 A IDS) teaches display unit with LCD display and plurality of touch sensor obtaining depth of the 3D images.
LIU Yaoyang et al. (US 20180157056 A1) teaches the liquid crystal panel comprises a first control electrode layer, a liquid crystal layer, and a second control electrode layer which are sequentially stacked, and the first control electrode layer and 
Hong Tao et al. (CN 103905808 A IDS) teaches liquid crystal display panel being used to provide lenses effect to be to display 3D images with different depth.
Hong Tao et al. (CN 103905808 A IDS) does not teach the liquid crystal panel comprises a first control electrode layer, a liquid crystal layer, and a second control electrode layer which are sequentially stacked, and the first control electrode layer and the second control electrode layer are configured to adjust rotation angles of liquid crystal molecules in the liquid crystal layer, so as to implement a lens effect of the plurality of liquid crystal lenses.
Hong Tao et al. (CN 103905808 A IDS) contained a device which differed the claimed process by the substitution of the step of the liquid crystal panel comprises a first control electrode layer, a liquid crystal layer, and a second control electrode layer which are sequentially stacked, and the first control electrode layer and the second control electrode layer are configured to adjust rotation angles of liquid crystal molecules in the liquid crystal layer, so as to implement a lens effect of the plurality of liquid crystal lenses. LIU Yaoyang et al. (US 20180157056 A1) teaches substituted step of the liquid crystal panel comprises a first control electrode layer, a liquid crystal layer, and a second control electrode layer which are sequentially stacked, and the first control electrode layer and the second control electrode layer are configured to adjust rotation angles of liquid crystal molecules in the liquid crystal layer, and their functions were known in the art to enabling a person to be able to view three dimensional images with depth and without any fatigue. Hong Tao et al. (CN 103905808 A IDS) step of the liquid crystal panel comprises a first control electrode layer, a liquid crystal layer, and a second control electrode layer which are sequentially stacked, and the first control electrode layer and the second control electrode layer are configured to adjust rotation angles of liquid crystal molecules in the liquid crystal layer, so as to implement a lens effect of the plurality of liquid crystal lenses of LIU Yaoyang et al. (US 20180157056 A1) and the results would have been predictable and resulted in enabling a person to be able to view three dimensional images more realistic and stereoscopic with depth and without any fatigue LIU Yaoyang et al. (US 20180157056 A1) paragraph 5.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding Claim 7, Hong Tao et al. (CN 103905808 A IDS) suggests at least one detection light source (paragraphs 65, 66, 68-70 73-75 suggests the light source is arranged to provide lighting to the gesture activity detecting gesture happening).   wherein the detection light source is configured to emit detection light to the display side of the display panel (please see paragraphs 65, 66, 68-70, 73-75, reflected light reached to display unit), so as to allow the plurality of image sensors to image based on the detection light reflected by the target to be detected; the liquid crystal panel 

Regarding Claim 9 LIU Yaoyang et al. (US 20180157056 A1) suggest a liquid crystal panel (paragraph 37), wherein the liquid crystal panel comprises the plurality of liquid crystal lenses and is stacked with the display panel (please see paragraphs 35, 49, 50, 58, suggests the liquid crystal molecules (or lenses) and stacked). 


Regarding Claim 12, Hong Tao et al. (CN 103905808 A IDS) suggests at least one detection light source (paragraphs 65, 66, 68-70 73-75 suggests the light source is arranged to provide lighting to the gesture activity detecting gesture happening), wherein the detection light source is configured to emit detection light to the display side of the display panel, so as to allow the plurality of image sensors to image based on the detection light reflected by the target to be detected; the display panel further comprises 

Regarding Claim 14, Hong Tao et al. (CN 103905808 A IDS) suggests the display panel (paragraph 53 suggests display panel) is a liquid crystal panel (paragraphs 53, 54 suggests display unit or display panel comprises LCD display), the liquid crystal panel comprises a first portion configured to implement the plurality of liquid crystal lenses (paragraph 62 suggests liquid crystal display has plurality of pin-hole array achieves effect of micro-lenses), and a second portion configured to 

Regarding Claim15, LIU Yaoyang et al. (US 20180157056 A1) suggest at least part of the display pixels of the liquid crystal panel serve as the liquid crystal lenses (please see paragraphs 35, 49, 50, 58, suggests the liquid crystal molecules (or lenses) adjusts focal length of the displayed image by adjusting the rotation angle of liquid crystal molecules by applying voltages to the electrodes)
Please also see prior art of Hong Tao et al. (CN 103905808 A IDS) disclosure; paragraph 62.

Regarding Claim 16, LIU Yaoyang et al. (US 20180157056 A1) does suggest the liquid crystal panel (paragraph 37) comprises a first control electrode layer (paragraphs 42, 43), a liquid crystal layer, and a second control electrode layer (paragraphs 42, 43) which are sequentially stacked (paragraphs 42, 43, 49, 50, 58 suggests the liquid crystal electrodes are stacked sequentially), and the first control electrode layer and the second control electrode layer are configured to adjust rotation angles of liquid crystal 

Regarding Claim 17, Hong Tao et al. (CN 103905808 A IDS) suggests at least one detection light source (paragraphs 65, 66, 68-70 73-75 suggests the light source is arranged to provide lighting to the gesture activity detecting gesture happening).   wherein the detection light source is configured to emit detection light to the display side of the display panel (please see paragraphs 65, 66, 68-70, 73-75, reflected light reached to display unit), so as to allow the plurality of image sensors to image based on the detection light reflected by the target to be detected; the liquid crystal panel (paragraphs 65, 66, 68-70, 73-75 suggests reflected lights does reach image sensor to capture various or plurality of images of the gesture action) further comprises a first substrate, and the first substrate is on the side, away from the display panel, of the liquid crystal panel; and the detection light source is on a side, close to the display panel, of the first substrate, or the detection light source is on a side, away from the display panel, of the first substrate, and the first substrate comprises a second opening corresponding to the detection light source, so as to allow light emitted by the detection light source to pass through the second opening (paragraphs 60-63, 65-66, 68-70, 73-75, suggests display panel the detection light source is on a side, close to the display panel, of the first substrate, or the detection light source is on a side, away from the array to guide light to the display as well as detecting the object to be imaged by image sensors, paragraph 65).

Regarding Claim 19, Hong Tao et al. (CN 103905808 A IDS) suggests a backlight source, wherein the backlight source is configured to provide display light to the liquid crystal panel (paragraphs 70, 73-74, suggests backlighting unit provides lighting to display unit), the plurality of image sensors are on a back side, opposite to the display side of the display panel, of the backlight source, and in the direction perpendicular to the surface of the display side of the display device display panel, the backlight source comprises a plurality of third openings corresponding to the plurality of image sensors Please see paragraphs 70, 73-74 figures 6 and 7, discloses structure arrangement of back lighting unit 610, 710 display unit 111 and image sensors 113 and imaging unit 112).

Regarding Claim 23, Hong Tao et al. (CN 103905808 A IDS) suggests at least one detection light source (paragraphs 65, 66, 68-70 73-75 suggests the light source is arranged to provide lighting to the gesture activity detecting gesture happening).   wherein the detection light source is configured to emit detection light to the display side 

Regarding Claim 26, Hong Tao et al. (CN 103905808 A IDS) suggests display being connected to a processor, wherein the processor is configured to merge image information acquired by the plurality of image sensors, so as to integrally obtain image information of the display side of the display panel (figures 1-7, paragraph 42, suggests display unit with image capturing unit includes image display unit 111, three dimensional imaging unit 112, capturing unit 113 and an illumination unit 114, and controller (or processor) 120,   paragraphs 19, 25, 43, 54, 65, 75, 77, suggests controller gathers all the images of the target received from image capturing unit the image sensors and obtains integrally obtain image information of the display side of the display panel).

Regarding Claim 27, Hong Tao et al. (CN 103905808 A IDS) suggests An electronic device, comprising the display device (paragraph 41).

Regarding Claim 28, Hong Tao et al. (CN 103905808 A IDS) suggests driving at least one liquid crystal lens to transmit light from a selected scene to at least one image sensor which is corresponding, so as to determine a region where the target to be detected is located; and driving a plurality of liquid crystal lenses (paragraph 62 

Regarding Claim 29, Hong Tao et al. (CN 103905808 A IDS) suggests driving the display panel to perform a display operation (paragraphs 42, 75, 77, 81, paragraphs 44, 53, 73, 75, please notice the capturing unit is image sensors capturing targeting object is interactive gesture, providing plurality of images to generate depth information supplying to controller unit and controller unit analyzing the information and providing to display to be displayed)

Regarding Claim 30, Hong Tao et al. (CN 103905808 A IDS) suggests merging image information, acquired by the plurality of image sensors, of the target to be detected, and performing image depth detection on merged image information, so as to obtain depth information of the target to be detected (paragraphs 44, 53, 73, 75, please notice the capturing unit is image sensors capturing targeting object is interactive gesture, providing plurality of images to generate depth information supplying to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
KIMURA Yukihiro et al. (US 20150035873 A1) disclosure, paragraphs 44-47.
SUH Sung Joo et al. (US 20140184754 A1) disclosure; paragraphs 6-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-15-2021